Citation Nr: 1612101	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  06-06 106	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to a higher initial rating for hypertrophic obstructive cardiomyopathy, currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel


INTRODUCTION

The Veteran had over 21 years of active service beginning in March 1979 and ending in July 2002.  The Veteran's enlistment date, as well as his service from September 1990 to July 2002, has been confirmed

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for hypertensive cardiomyopathy, evaluated as noncompensable, effective April 22, 2004.

In a November 2005 rating decision, the RO granted a 30 percent disability rating for hypertrophic obstructive cardiomyopathy (previously rated as hypertensive cardiomyopathy) effective April 22, 2004.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  When there is evidence the severity of a disability has increased since the most recent VA examination, an additional examination is required.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran's most recent VA examination took place in January 2008; however, in May 2008, his representative reported that Dr. Horowitz had stated that the Veteran's disability had gotten worse.  Records of treatment by Dr. Horowitz are not in the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran another opportunity to identify any records of treatment for hypertrophic obstructive cardiomyopathy; and ask that he authorize VA to obtain records of treatment by Dr. Horowitz.  If any requested outstanding records cannot be obtained, the Veteran should be notified the missing records, of the efforts made to obtain the records and of any further actions that will be taken.

2.  Schedule the Veteran for a VA examination to assess the current severity of his hypertrophic obstructive cardiomyopathy.  The complete claims file should be reviewed by the examiner.  All necessary tests should be completed l.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the matter to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

